DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sara Haas (reg. 64,796) on 3/8/2021.

The application has been amended as follows: 
 1. 	(Currently Amended) A method of forming a component by an electroforming process using an electroforming apparatus comprising an anode, a cathode and an electrolyte comprising a metal salt, the method comprising:
receiving a set of training electroforming process parameters, the set of training electroforming process parameters including one or more of first coordinates of a shield, a first orientation state of the shield, second coordinates of an auxiliary electrode, a second orientation state of the auxiliary electrode, or a waveform characteristic of an applied electric current;
training, based on at least one simulated electroforming process, a machine learning algorithm based on at least a subset of the set of training electroforming process parameters[[;]] and wherein training the machine learning algorithm comprises training the machine learning algorithm based on the set of training electroforming process parameters corresponding to the at least one simulated electroforming process, validating the machine learning algorithm based on a set of measured electroforming process parameters corresponding to at least one actual electroforming process, and storing the validated machine learning algorithm as the trained machine algorithm;
generating a set of updated operating electroforming parameters from the trained machine algorithm
operating the electroforming apparatus based on the set of updated operating electroforming parameters, wherein operating the electroforming apparatus comprises: 
applying the applied electric current between the anode and the cathode in a presence of the electrolyte, and


9. 	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches performing simulation to determine optimal electroforming process parameters including the relative position with respect to the anode and cathode, training a machine learning algorithm to regulate relative movement of a probe, and using feedback signals to modify output electrodeposition waveforms. In light of Applicant's remarks pages 10-12, the prior art of record fails to teach or suggest, individually or in combination, the specific interactions between the simulation of the electroforming process parameters, training of the machine learning algorithm, validating the machine learning algorithm, and generating the updated electroforming parameters as recited in each respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsumaru et al. [U.S. Pub. 2003/0042135] teaches an electrodeposition coating film thickness calculating method capable of calculating the respective thicknesses of films electrodeposited on various 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119